Title: To George Washington from William Alexander, 15 March 1796
From: Alexander, William
To: Washington, George


          
            sir
            Carlisle [Pa.] March 15th 1796
          
          I find Congress have it in Contemplation to open a land office, for the Sale of the public lands North West of the river ohio, and that a Surveyor General or superintendant will be appointed.
          I take the liberty to offer myself for that office and should you think me worthy of it, I shall endeavour to do the duty faithfully.
          I was by warrant under the hand and seal of Mr Hutchins late Geographer to the United States, appointed surveyor of the lower district set apart for satisfying the Military Bounties but as that district is receded to the Indians by General Wayn⟨e’s⟩ Treaty, that appointment will of Course Cease. And altho, I have been at Considerable Expence and spent some time in attempting to Execute the Warrants then in my hands, yet it is more than probable I shall not receive any recompence. I have

take⟨n⟩ much pains in registering the Military Warrants put into my hands since my first appointment, Which have been upwards of Two thousand, and which the owners are now withdrawing in order (as I suppose) to have registered agreeably to the present Bill before the house—As to my knowledge of the duties of that office, I shall when necessary procure ample Testimony, and if responsibility be required for the faithful performance of the Trust I shall procure to any amount.
          I know it is scarely possible for you to remember personally all your officers. I could procure many reccomendations from the first officers particularly of the line (Pennsylvania) in wh. I Served in the different Grades of Lieutenant, Captain, Briga⟨de⟩ Inspector and last a Major—But am desirous to give as little Trouble as may be, for this reason I have only mentioned my Intention of this application to two Gentlemen Colonel Hamilton and Governor Lee. If you should take the Trouble to Enquire at any other Gentleman, Governor St Claire and General Wayne I have the Honour of being known to both but as I have already perhaps consumed too much of your Time I shall therefore add, but that I am with the most perfect respect and Esteem Sir your most Obedient Humble servant—
          
            Wm Alexander
          
        